DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 20160073441 herein referred to as Shim et al.
As to claim 13, Shim et al discloses a stabilizer for a floating construct, comprising:
a modular cube 30, the modular cube comprising a void 33 extending though the modular cube, the void extending though the modular cube constructed and arranged to receive a pile there through and constructed and arranged to permit vertical travel of the modular cube relative to the pile and restrict horizontal travel of the modular cube relative to the pile.  
The phrase “constructed and arranged to receive a pile there through and constructed and arranged to permit vertical travel of the modular cube relative to the pile and restrict horizontal travel of the modular cube relative to the pile” is considered intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	As to the shape of a cube, the modular cube 30 of Shim et al appears to be generally cubic in shape; however, the provision of cube shaped floats are well-known in the art (see for example, Faber (US 6,526,902) and Tsou (US 6,033,151).  Also, Merriam-Webster Online dictionary defines cube as 1a: the regular solid of six equal square sides 1b: something shaped like a cube (emphasis added).   As such, Shim et al discloses a modular cube 30.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cube shaped float, since doing so would provide a float member that lends itself to modularity. 
As to claim 14, Shim et al discloses  wherein the modular cube 30 is connected to another modular cube 30.

Allowable Subject Matter
Claims 1-6, 10-12, and 15-23 are allowed.
Response to Arguments
The terminal disclaimer filed 8/22/22 overcomes the double patenting rejections.
Applicant’s arguments with respect to claim(s) 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678